MORROW, Circuit Judge,
after stating the facts, delivered the opinion of the court.'
The appellee has interposed a motion to dismiss, on the ground that the bond on appeal does not conform to the rules of the court, and that its terms are such that it only binds the appellant for a judgment of this court, and, if this court should direct the court below to modify its decree, the sureties of appellant would not be liable for the payment of such decree. This objection to the appeal bond is no ground for dis*178missing the appeal. Hudgins v. Kemp, 18 How. 530, 535, 15 L. Ed. 511, 514; Beardsley v. Arkansas & L. Ry. Co., 158 U. S. 123-127, 15 Sup. Ct. 786, 39 L. Ed. 919. The motion to dismiss is therefore denied.
The claim of the appellant that it is not liable because it .acted as agent of the bark Enoch Talbot, and not as the principal, is contradicted by the written contracts between the parties for the transportation of the horses, in which the appellant is named as the principal making the contract.
It is assigned as error that the decree awarding damages is excessive, and is not supported by, the evidence. The appellant contends that ■the evidence does not show that the appellee or his assignors would have made any profits had there been no delay in the delivery of the horses at the point of destination. The evidence shows that the horses were shipped to Skagway for the purpose of being used for packing and hauling freight from Skagway to the lakes at the head of navigation on the Yukon river, and in and about Skagway. This business was connected with the transportation engaged in the great Klondike rush of 1898, and it is a matter of public notoriety that this transportation was in great demand, and there is evidence that it was remunerative to a majority of those engaged in it. It will serve no useful purpose to review the testimony upon this subject. It is sufficient to say that it appears from the record that the weight of evidence supported the findings of the court below that each horse was worth at least $20 a day in Skagway during the period they were delayed on the voyage, and at Skagway before they were discharged from the vessel. With respect to the number of days the transportation of the horses was delayed unreasonably, the libelant claimed that the delay amounted to 43 days, including a period commencing February 5, 1898, when the horses were ready for shipment, and evidence was introduced to support that claim. But the court found a delay of only 10 days. This finding was based upon evidence showing that the horses were taken on board the vessel on February 22, 1898, but the vessel did not sail until February 24th. The vessel stopped two days at Nanaimo, and arrived at Skagway on March 6th. The horses were not discharged until March 9th, and the harness and pack saddles and other equipment were not finally discharged until March 13th, and the horses were not available for service until March 14th. The voyage was to be a continuous one, and wharfage at Skagway was paid by the shipper in advance, in order that there should be no delay at the port of discharge. Notwithstanding this arrangement, the cargo was discharged by lighter, causing the delay at Skagway. We think the estimated delay of 10 ■days was very reasonable, under all the circumstances, and as shown "by the testimony.
The court below allowed interest on the damages, caused by the delay, from the date of the filing of the libel to the date of the entering of the decree. The allowance of interest on damages depends upon circumstances, and rests in the discretion of the court. The Scotland, 118 U. S. 507, 518, 6 Sup. Ct. 1174, 30 L. Ed. 153.
Finding no error in the record, the decree of the District Court is affirmed.